DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 14 recites the limitation “communication circuitry” It is unclear if at least one communication circuitry, more than one, or no communication circuitry is required. It is also not clear if the communication circuitry for supplying power thereto, and the communication circuitry configured to transmit data are the same circuitry. For purposes of compact prosecution, the communication circuitry for supplying power thereto, and the communication circuitry configured to transmit data are not identical. 

Claims 3 and 16 recite “at least one factor control” It is unclear if one factor control is required because even though claim 3 further seems to further limit at least one factor control, this limitation is an optional limitation in claim 1. For purposes of compact prosecution, one factor control limitation is not optional and therefore is required.
Claim 4 recites “at least one of the detector component, mixer, induction device or component, reservoir, factor control, communication circuitry, measurement hardware or power source”. Because there is an option in which none of the limitations of claim 4 is selected namely the option that selects a reference matter, in this instance it is unclear if claim 4 is further limiting. For purposes of compact prosecutions a detector component is not optional and is therefore required.  
Claim 5 recites the limitation "the monitoring system". There is insufficient antecedent basis for this limitation in the claim. Moreover, it is unclear what the term monitoring system refers to, is the monitoring system the system for detecting, measuring or monitoring of claim 1 or the system for chemical detection of claim 1.  For purposes of compact prosecution the term the monitoring system in interpreted as any system for detecting, measuring or monitoring one or more chemicals or attributes or characteristics in an environment. 

Claim 18 recites “the at least one reference matter or process matter can be diluted to a predetermined chemical concentration”, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of compact prosecution, the phrase following can be is interpreted as optional. 
Regarding claim 19, it is unclear if the limitation “a predetermined concentration” in further limiting in claim 19 because is an optional limitation in the claims on which claim 19 depends. For purposes of compact prosecution, the limitation a predetermined chemical concentration is interpreted as any chemical concentration and required. 
Regarding claim 20, it is unclear if the limitation “reference matter” is further limiting because the limitation reference matter is an optional limitation in the claim on which claim 20 depends. For the purposes of compact prosecution, the limitation reference matter is interpreted to be any substance and required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a) as being anticipated by Steinthal et al (USPGpub 2004/0204915).
Regarding claim 1, Steinthal et al (USPGpub 2004/0204915) teaches a system (see [0027], which recites “detector devices for detecting and analyzing environmental conditions and changes therein such as the presence of TICs”, i.e. toxic industrial chemicals) for detecting, measuring or monitoring one or more chemicals or attributes or characteristics in an environment comprising: 
a system (referred to as a portable detector device 10 in [0063] and illustrated in Figure 3a) for chemical detection operative to generate data (see [0063], which recites “[d]igital signal processing (DSP) unit 20 receives and processes signals from sensor array 15 and stores data to memory 40”) indicative of the one or more chemicals or attributes or characteristics in the environment (see Figure 11 and [0134], which recites “[t]he upstream sensor (1) responds to the presence of the analyte”)  and communicate the data to a transmitter or receiver (see [0063], which recites “communication module 30 includes an interface 
wherein the system (10) for chemical detection includes at least one of a detector component (referred to as a polymer-composite sensor in [0063] and illustrated in Figure 3a), an induction device or component (referred to as a pneumatic pump system 35 in [0076] and illustrated in Figure 3a), a reference matter (referred to as a poly(acrylic acid) in Figure 19), a diluent matter (referred to as water in Figure 19), a reservoir (referred to as a test chamber in Figure 12), a measurement hardware (see [0122], which recites “a combination of sensor materials and detector operational design (algorithm and hardware)”), communication circuitry (referred to as a sensor interface circuitry module 115 in [0078] and illustrated in Figure 3b), a factor control (referred to as a pneumatic pump system 35 in [0076]) or a power source (see [0079], which recites a [p]ower supply circuitry module 155 is provided to control various modes of operation of device 10”) as a  operatively coupled to at least one of the detector component (referred to as a polymer-composite sensor in [0063] and illustrated in Figure 3a), factor control (referred to as a pneumatic pump system 35 in [0076]), measurement hardware (see [0122], which recites “a combination of sensor materials and detector operational design (algorithm and hardware)”), active induction device or component or communication circuitry (referred to as a power supply circuitry module 155 in [0079]) for supplying power thereto, and wherein the communication circuitry (referred to as a communication module 30 in [0063] and illustrated in Figure 3a) is configured to transmit data to a transmitter or receiver (referred to as a transceiver in [0063], which recites “[c]ommunication 
wherein the transmitter (i.e. transceiver) includes at least one of an inlet, purge, factor control, measurement hardware (see [0122], which recites “a combination of sensor materials and detector operational design (algorithm and hardware)”), power source, induction device or component or communication circuitry (see [0079], which recites “[p]ower supply circuitry module 155 is provided to control various modes of operation of device 10”), and wherein the communication circuitry (30) is configured to transmit data to a receiver (transceiver) (see [0063]); wherein the receiver (transceiver) includes a processor (120), a memory (140), a power source or a communication circuitry (155) (see Figure 3b). 
Regarding claim 2, Steinthal et al teaches the system of claim 1, wherein the induction devices or components (i.e. pneumatic pump system 35) include at least one of cases, coatings, compressors, connectors, concentrators, conduits, channels, fans, filters, housings, inlets, louvers, pressure fittings, pumps (referred to as a pneumatic pump system 35 in [0076] and illustrated in Figure 3a), purges, valves, vents, seals among other flow inducement mechanisms.
Regarding claim 3, Steinthal et al teaches the system of claim 1, wherein the at least one factor control (i.e. pneumatic pump system 35) includes an element or component or device or mechanism (35) for controlling temperature, humidity, pH, moisture, viscosity, aeration, flow (see [0076], which recites “pneumatic pump system 35 is optionally provided to assist with providing vapor to sensor array 15”), 
Regarding claim 4, Steinthal et al teaches the system of claim 1. Regarding the limitation which recites “at least one of the detector component, mixer, induction device or component, reservoir, factor control, communication circuitry, measurement hardware or power source includes a printed element or component”, the determination of patentability is made by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made, which in the case of the instant case is by printing, does not differentiate the claimed apparatus from a prior art apparatus when the prior art apparatus teaches all the required structural limitations of the claim, therefore said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production (see In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985)).  As stated in Thorpe the patentability of a product does not depend on its method of production (see In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969)).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process (see MPEP 2113 and 2114).  Therefore, since the detector component as recited in claims 1 and 4  is equivalent as the detector component disclosed by Steinthal et al  as set forth above, the limitation is unpatentable even if it were the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292). 
Regarding claim 5, Steinthal et al teaches the system of claim 1, wherein the monitoring system is selectively attachable to an independent mount (referred to as a pocket in [0077]) (see claim 18 which recites an “attachment mechanism includes … a clip” and [0077] which recites an “attachment device 45 such as a clip, …, is provided for attachment to a pocket”) or a component of chemical processing, distribution, storage or transportation system (see [0080], which recites “[d]evices 10 and 100, in certain aspects, are preferably implemented in or on a housing structure such as a card-shaped or badge-shaped plastic structure, or other compact structure allowing for ease of use, transport, wearability, attachment to a user, etc.”) said component having an interior chamber (which is equivalent to the interior side of channels where a number of sensor for detecting an event is disposed, see [0096], which recites baseline resistance of each of the channels”, e.g., number of sensor in an array) (further see “a four channel detector, operating in a variable humidity environment, detects transient chemical events (malodors) of unknown composition and triggers an alarm/response via an RF link when a programmable threshold value is exceeded”) for transmitting or storing a solid, liquid or gas (the channels of the detector hold substance that is measured, however small or large the channel because the four channel detector of Steinthal is responsive to a unknown chemical composition present on the test chamber wherein the detector is located, see Figure 12 which shows a test chamber having a gas inlet, and embedded sensors located inside the test chamber)  and wherein the monitoring device is located interior or exterior to the chamber for measuring or 
Regarding claim 6, Steinthal teaches the system of claim 5, wherein the component includes a tank (referred to as a test chamber in Figure 12) or container (see dictionary definition for the noun container, Collins English Dictionary. Glasgow: HarperCollins Publishers, 2022 online, which recites “container is an object used for or capable of holding, especially for transport or storage”), wherein the channels of the detector hold substance that is measured, however small or large the channel because the four channel detector of Steinthal is responsive to the substance present in the test chamber wherein the detector is located, see Figure 12, which shows a test chamber having a gas inlet, and embedded sensors located inside the test chamber). 
Regarding claim 7, Steinthal  teaches the system of claim 5, wherein the monitoring system is stationary within the component or the system is mobile within the component (see [0013], which recites “portable and wearable detector systems and devices”,  the wearable detector is held stationary within an enclosed area when a person wearing the detector does not move, see Figure 12 which shows a test chamber having a gas inlet, and embedded sensors of a detector located inside a test chamber, held stationary by a person wearing the personal protection mask including the detector). 
Regarding claim 8, Steinthal et al teaches the system of claim 1, wherein the power source includes an antenna configured to receive energy wirelessly and 
Regarding claim 9, Steinthal et al teaches the system of claim 1, wherein the monitoring system (10) includes a housing or case (sensor array 15) (see Figure 3a)  that is selectively attachable (see [0077], which recites an attachment device 45) to the associated receiver (see [0076], which interface device such as an RF transmitter (or transceiver) for transmitting RF signals to an external device […]  a receiving device such as an RF antenna (or transceiver) for receiving commands and data. Other useful interface types include any other wireless and physical connector interfaces”) or to a case of an associated receiver or to peripheral elements or components of an associated receiver or to input or output connectors of an associated receiver (see [0160], which recites “[r]eceiver operating characteristics (ROC) curves may be generated” therefore the receiver is associated with a monitoring system, see [0076], which interface device such as an RF transmitter (or transceiver) for transmitting RF signals to an external device […]  a receiving device such as an RF antenna (or transceiver) for receiving commands and data. Other useful interface types include […] any other wireless and physical connector interfaces”).
Regarding claim 10, Steinthal et al teaches the system of claim 1, wherein the associated receiver includes at least one of a personal communication device or electronic device (referred to as a computer system in [0076]) or peripheral device 
Regarding claim 11, Steinthal teaches the system of claim 1, wherein the receiver includes a non-transitory computer readable medium (140) storing instructions (referred to as algorithms in [0078]) causing the processor (120) to execute an application (referred to as algorithms in [0078]) for processing the data (see [0078], which recites “[p]rocessor module 120 processes the received signals as […] discussed herein to detect and identify various environmental events or conditions. Memory 140 is used by processor module 120 to store various data, parameters and algorithms associated with event detection and identification. RF transceiver module 160 is configured to transmit and receive information to and from an external intelligence source such as a remote computer system”), the application configured to: 
receive the data or information from the monitoring device (which includes a communication module) (see [0076], which recites “a communication module 30 includes an interface device such as an RF transmitter (or transceiver) for transmitting RF signals to an external device such as a command system or relay 
analyze the data to detect or measure or monitor one or more chemical concentrations or factors or conditions (see [0177], which recites “devices according to the present invention can be used to detect and analyze events and conditions”). 
Regarding claim 12, Steinthal teaches a device for detecting (see [0027], which recites “detector devices for detecting and analyzing environmental conditions and changes therein such as the presence of TICs”, i.e. toxic industrial chemicals) for detecting, measuring or monitoring one or more chemicals or attributes or characteristics in an environment comprising: 
a system (referred to as a portable detector device 10 in [0063] and illustrated in Figure 3a) for chemical detection operative to generate data (see [0063], which recites “[d]igital signal processing (DSP) unit 20 receives and processes signals from sensor array 15 and stores data to memory 40”) indicative of the one or more chemicals or attributes or characteristics in the environment (see Figure 11 and [0134], which recites “[t]he upstream sensor (1) responds to the presence of the analyte”)  and communicate the data to a transmitter or receiver (see [0063], which recites “communication module 30 includes an interface 
wherein the system (10) for chemical detection includes at least one of a detector component (referred to as a polymer-composite sensor in [0063] and illustrated in Figure 3a), an induction device or component (referred to as a pneumatic pump system 35 in [0076] and illustrated in Figure 3a), a reference matter, a diluent matter, a reservoir, a measurement hardware (see [0122], which recites “a combination of sensor materials and detector operational design (algorithm and hardware)”), communication circuitry (referred to as a sensor interface circuitry module 115 in [0078] and illustrated in Figure 3b), a factor control (referred to as a pneumatic pump system 35 in [0076]) or a power source (see [0079], which recites a [p]ower supply circuitry module 155 is provided to control various modes of operation of device 10”) as a  operatively coupled to at least one of the detector component (referred to as a polymer-composite sensor in [0063] and illustrated in Figure 3a), factor control, measurement hardware (see [0122], which recites “a combination of sensor materials and detector operational design (algorithm and hardware)”), active induction device or component or communication circuitry (referred to as a power supply circuitry module 155 in [0079]) for supplying power thereto, and wherein the communication circuitry (referred to as a communication module 30 in [0063] and illustrated in Figure 3a) is configured to transmit data to a transmitter or receiver (referred to as a transceiver in [0063], which recites “[c]ommunication module 30 can also include a receiving device such as an RF antenna (or transceiver) for receiving commands and data”); wherein the transmitter (i.e. transceiver) includes at least one of an inlet, purge, 
Regarding claim 13,  Steinthal teaches the device of claim 12, further comprising one or more induction devices (referred to as a pneumatic pump system 35 in [0076]) or components for actively or passively directing flowable substances towards or away from the detector component (sensor) (see Figure 3a).
Regarding claims 14 and 16, Steinthal teaches a device and a method for detecting, measuring or monitoring one or more chemicals or attributes or conditions in an environment comprising: a detector component (referred to as sensor in [0039]) (see Figures 5, 7 and 12) , at least one factor control (referred to as a pump system 35 in [0076]), communication circuitry (30) and a power source (referred to as a power supply in [0076] operatively coupled to the detector component (sensor), at least one factor control (referred to as a pump system 35 in [0076], the pump can induce aeration and is equivalent to an element that controls 
Regarding claim 15, Steinthal teaches the method of claim 14, further comprising one or more induction devices (referred to as a pneumatic pump system 
Regarding claim 17, Steinthal teaches the method of claim 14, wherein the detector component (i.e. embedded sensors of Figure 12, see )  is calibrated (see [0092], which recites “the system is configured to periodically monitor all physical channels and determine if the sensor inputs are within the electrical operating range. If not, the system automatically biases each sensor accordingly and adjusts its baseline readings”) using at least one reference matter (referred to as a buffer in Figure 23) or process matter (which corresponds to a known chemical pattern, see [0103]).
Regarding claim 18, Steinthal teaches the method of claim 17, wherein the at least one reference matter or process matter can be diluted to a predetermined chemical concentration (the step is optional as written – see §112 indefiniteness).
Regarding claim 19, Steinthal teaches the method of claim 18, wherein the predetermined chemical concentration includes at least one of a minimum and a maximum concentration to be measured (see Figure 2 which shows the minimum detectable level for sensors in C320 of detectable chemicals in molar parts per million in vapor concentration units) (the maximum concentration to be measured  can be derived in the same curve and corresponds to those concentrations  for a given chemical at a given saturated vapor pressure at 25C above line A). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Steinthal et al in view of Erad et al (USPGpub 20080262321).
Regarding claim 1, Steinthal et al (USPGpub 2004/0204915) teaches a system (see [0027], which recites “detector devices for detecting and analyzing environmental conditions and changes therein such as the presence of TICs”, i.e. toxic industrial chemicals) for detecting, measuring or monitoring one or more chemicals or attributes or characteristics in an environment comprising: 
a system (referred to as a portable detector device 10 in [0063] and illustrated in Figure 3a) for chemical detection operative to generate data (see 
wherein the system (10) for chemical detection includes at least one of a detector component (referred to as a polymer-composite sensor in [0063] and illustrated in Figure 3a), an induction device or component (referred to as a pneumatic pump system 35 in [0076] and illustrated in Figure 3a), a reference matter (referred to as a poly(acrylic acid) in Figure 19), a diluent matter (referred to as water in Figure 19), a reservoir (referred to as a test chamber in Figure 12), a measurement hardware (see [0122], which recites “a combination of sensor materials and detector operational design (algorithm and hardware)”), communication circuitry (referred to as a sensor interface circuitry module 115 in [0078] and illustrated in Figure 3b), a factor control (referred to as a pneumatic pump system 35 in [0076]) or a power source (see [0079], which recites a [p]ower supply circuitry module 155 is provided to control various modes of operation of device 10”) as a  operatively coupled to at least one of the detector component (referred to as a polymer-composite sensor in [0063] and illustrated in Figure 3a), factor control (referred to as a pneumatic pump system 35 in [0076]), measurement hardware (see [0122], which recites “a combination of sensor 
wherein the transmitter (i.e. transceiver) includes at least one of an inlet, purge, factor control, measurement hardware (see [0122], which recites “a combination of sensor materials and detector operational design (algorithm and hardware)”), power source, induction device or component or communication circuitry (see [0079], which recites “[p]ower supply circuitry module 155 is provided to control various modes of operation of device 10”), and wherein the communication circuitry (30) is configured to transmit data to a receiver (transceiver) (see [0063]); wherein the receiver (transceiver) includes a processor (120), a memory (140), a power source or a communication circuitry (155) (see Figure 3b). 
Steinthal does not explicitly teach a mixer. 
In the analogous art of providing system for detecting agents present in a sample, Erad teaches a sampling device including one or more containers 287 connected by channels 282 to one or more mixers 285, for treating the sampled materials by mixing them (see [0481]).

Regarding claim 12, Steinthal teaches a device for detecting (see [0027], which recites “detector devices for detecting and analyzing environmental conditions and changes therein such as the presence of TICs”, i.e. toxic industrial chemicals) for detecting, measuring or monitoring one or more chemicals or attributes or characteristics in an environment comprising: 
a system (referred to as a portable detector device 10 in [0063] and illustrated in Figure 3a) for chemical detection operative to generate data (see [0063], which recites “[d]igital signal processing (DSP) unit 20 receives and processes signals from sensor array 15 and stores data to memory 40”) indicative of the one or more chemicals or attributes or characteristics in the environment (see Figure 11 and [0134], which recites “[t]he upstream sensor (1) responds to the presence of the analyte”)  and communicate the data to a transmitter or receiver (see [0063], which recites “communication module 30 includes an interface device such as an RF transmitter (or transceiver) for transmitting RF signals to an external device”); 
wherein the system (10) for chemical detection includes at least one of a detector component (referred to as a polymer-composite sensor in [0063] and illustrated in Figure 3a), an induction device or component (referred to as a In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) wherein the claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose"). 
In addition, Steinthal teaches battery replacement or recharging are typically user maintenance activities that may be required (see [0104], which recites battery replacement or recharging are typically user maintenance activities that may be required.

In the analogous art of providing system for detecting agents present in a sample, Erad teaches a sampling device including one or more containers 287 connected by channels 282 to one or more mixers 285, for treating the sampled materials by mixing them (see [0481]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a mixer taught by Erad into the system taught by Steinthal for the benefit of treating the sampled materials by mixing them (see [0482], which recites “one or more containers 287 connected by channels 282 to one or more mixers 285, for treating the sampled materials by mixing them”).
Regarding claim 13,  Steinthal teaches the device of claim 12, further comprising one or more induction devices (referred to as a pneumatic pump system 35 in [0076]) or components for actively or passively directing flowable substances towards or away from the detector component (sensor) (see Figure 3a).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Steinthal in view of Nomura et al (US 2001/0031501)
	Regarding claim 20, Steinthal teaches the method of claim 19. 
Steinthal does not explicitly teach a method for detecting or measuring or monitoring chemicals or other factors or conditions in matter wherein a reference matter is diluted by a same amount or factor as a process matter and a calculation is used to determine the chemical concentration of an initial or pre-diluted process matter.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of detecting the concentration of the solution of Nomura (see [0097] into the method of Steinthal for the benefit of  accurately detecting the concentration of a sample in a process (see [0097] of Nomura, which recites “concentration of the solution can be detected without keeping the temperature of the solution at setting temperature in real time and with reduced variations of numerical values with a higher accuracy than the prior art”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797